182 F.3d 981 (D.C. Cir. 1999)
National Association of Criminal Defense Lawyers, Inc.,G. Jack King and Dr. Frederic Whitehurst, Appelleesv.United States Department of Justice, Appellant
No. 98-5437
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued April 30, 1999Decided July 16, 1999

Appeal from the United States District Court for the District of Columbia(No. 97cv00372)
Alfred Mollin, Senior Counsel, U.S. Department of Justice,  argued the cause for appellant.  With him on the briefs were  Frank W. Hunger, Assistant Attorney General at the time  the briefs were filed, William B. Ogden, Acting Assistant  Attorney General, Wilma A. Lewis, U.S. Attorney, and Leonard Schaitman, Attorney, U.S. Department of Justice.
Daniel Mach argued the cause for appellees.  With him on  the brief were David W. DeBruin and Daniel S. Alcorn. David K. Colapin to and Stephen M. Kohn entered appearances.
Before:  Ginsburg, Sentelle, and Randolph, Circuit  Judges.
Opinion for the Court filed by Circuit Judge Ginsburg.
Ginsburg, Circuit Judge:


1
The Department of Justice appeals the district court's interim award of attorney's fees to  the plaintiff National Association of Criminal Defense Lawyers in this case filed under the Freedom of Information Act,  5 U.S.C. § 552.  In the alternative, the Department petitions  this court to issue a writ of mandamus reversing the award. We dismiss the appeal because we lack jurisdiction to review  the interim award until the district court enters a final  judgment;  we deny the petition because the circumstances do  not warrant relief by way of mandamus.

I. Background

2
In 1995 the Department of Justice's Office of Inspector  General opened an investigation into allegations of wrongdoing at the crime laboratory of the Federal Bureau of Investigation.  In late January 1997 newspapers reported that the  OIG had completed its investigation.  See, e.g., FBI Warns of  Possible Flaws in Lab Evidence, L.A. Times, Jan. 31, 1997, at  A1;  Report Finds F.B.I. Lab Slipping from Pinnacle of  Crime Fighting, N.Y. Times, Jan. 29, 1997, at A1.  In February the NACDL, invoking the FOIA, asked the Department  for "access to or a copy of any and all drafts" of the OIG  report on the crime lab.  At that time the only document  responsive to the NACDL's request was a working draft of  the OIG report.


3
When the NACDL had not received a response within ten  business days, it filed suit in the district court.  See 5 U.S.C.  § 552(a)(6)(A)(i), (a)(6)(C) (1997).  The NACDL also moved  for a preliminary injunction to expedite release of the OIG  report on the ground that the one-year limitation period for filing petitions for habeas corpus, enacted as part of the  Antiterrorism and Effective Death Penalty Act of 1996, Pub.  L. No. 104-132, §§ 101, 105, 110 Stat. 1214, 1220, was set to  expire on April 24, 1997;  it feared "that criminal defendants  whose convictions might have turned on tainted FBI evidence  would be precluded from collaterally attacking those convictions."  Shortly after the NACDL filed this suit, it learned  that the Department had rejected its request, invoking the  exemption for "records or information compiled for law enforcement purposes ... to the extent that the production of  such law enforcement records or information (A) could reasonably be expected to interfere with enforcement proceedings," 5 U.S.C. § 552(b)(7)(A).


4
At a March 7 status hearing the NACDL informed the  district court that it also sought disclosure of the final OIG  report, when complete.  The Department reiterated its opposition to releasing the draft report and refused to commit to  releasing the final report to anyone other than the Attorney  General and the Congress.  One week later, however, the  Department modified its position, advising the court it would  release the final report to the public at roughly the same time  that it released the report to the Attorney General and to the  Congress.  Upon the statute of limitations issue the Department took the position that prisoners "will have one year  from [the] date [of public release] to file habeas petitions for  relief."  Based "in large part" upon these representations, the  district court denied the NACDL's motion for a preliminary  injunction.  On April 15, 1997 the Department publicly released the OIG's final report on the FBI crime lab.


5
Shortly thereafter the NACDL filed additional FOIA requests with the OIG and with the Deputy Attorney General,  seeking "access to or copies of any and all records relating to"  the OIG's investigation into the FBI crime lab.  When neither recipient had responded conclusively within ten business  days, the NACDL amended its complaint to include those two  requests.  See 5 U.S.C. § 552(a)(6)(A)(i) (1997) (response  must state whether agency will comply with request).


6
While litigation continued over the exemption from disclosure claimed by the Department for the draft report and  portions of the OIG's working papers, the NACDL moved the  court for an interim award of attorney's fees.  In June 1998  the district court awarded the NACDL a bit more than  $118,000 in fees.  Although it recognized that this court had  yet to rule upon the propriety of an interim award in a FOIA  case, the district court concluded that the power to make such  an award "lies in the sound discretion of the court."


7
Finding that the protracted litigation had imposed a financial hardship upon counsel for NACDL, the court held that an  interim award of attorney's fees would be warranted if the  NACDL could satisfy the criteria used to determine whether  to award fees at the end of a FOIA case:  "First, ... whether  the party requesting fees is eligible for them.  ...  Second,  ... whether [that] party is entitled to fees."  Chesapeake Bay  Found., Inc. v. Department of Agriculture, 11 F.3d 211, 216  (D.C. Cir. 1993).  As to eligibility, the district court found  that although the case was not over the NACDL had substantially prevailed upon two issues:  its suit was a significant  cause of the public release of the final report, and "it was only  the urging of Plaintiffs and the Court that led the Government to expedite its processing" of the OIG's working papers.*  As to entitlement, the court considered the factors set  out in Chesapeake Bay--"(1) the public benefit derived from  the case;  (2) the commercial benefit to the plaintiff;  (3) the  nature of the plaintiff's interest in the records;  and (4)  whether the Government had a reasonable basis for withholding requested information"--and concluded that the NACDL  was entitled to an interim award of attorney's fees.  11 F.3d  at 216.


8
The Department then moved to require the NACDL to  post a bond sufficient to cover the amount of the award.  The district court denied the motion, reasoning that a bond requirement would "make ... nonsense of the concept of an  interim award," and ordered the Department to pay the fees  "without further delay."


9
The Department filed a notice of appeal and moved the  district court for a stay of its order pending appeal.  After  the district court denied the stay the Department filed a  similar motion in this court.  See Fed. R. App. P. 8.  Based  upon the NACDL's agreement not to seek enforcement of the  district court's order prior to our disposition of the Department's motion for a stay, we deferred consideration of that  motion pending resolution of the case.  We now dismiss the  motion as moot.

II. Analysis

10
On appeal the Department objects only to the district  court's discretionary decision to award interim attorney's  fees;  it challenges neither the court's legal authority to make  such an award under the FOIA nor its refusal to require the  NACDL to post a bond.  The NACDL contends that this  court lacks jurisdiction to review an interim award of fees  because it is not a final judgment and does not fall within any  exception to the final judgment rule.  The Department acknowledges that the interim award is not a final judgment,  but argues that we have jurisdiction to review the award  under the collateral order doctrine of Cohen v. Beneficial  Industrial Loan Corp., 337 U.S. 541, 546-47 (1949).  Alternatively, the Department argues that we should review the  district court's decision by way of a writ of mandamus in the  exercise of our "supervisory" power over the district court.See In re United States, 872 F.2d 472, 479 (D.C. Cir. 1989);see also 16 Charles Alan Wright et al., Federal Practice and  Procedure § 3934.1 (2d ed. 1996).

A. Collateral Order Doctrine

11
Under the final judgment rule of 28 U.S.C. § 1291, this  court has jurisdiction only "of appeals from ... final decisions  of the district courts of the United States."  See also Linder  v. Department of Defense, 133 F.3d 17, 23 (D.C. Cir. 1998) (rule "avoids the mischief of economic waste and of delayed  justice that can accompany piecemeal litigation").  The Supreme Court, however, in Cohen recognized "a narrow class  of collateral orders which do not meet th[e] definition of  finality, but which are nevertheless immediately appealable  under § 1291."  Quackenbush v. Allstate Ins. Co., 517 U.S.  706, 712 (1996).  To be appealable under the collateral order  doctrine, an "order must [1] conclusively determine [a] disputed question, [2] resolve an important issue completely separate from the merits of the action, and [3] be effectively  unreviewable on appeal from a final judgment."  Coopers &  Lybrand v. Livesay, 437 U.S. 463, 468 (1978).  An appellant  can satisfy the third requirement by showing that it will  suffer irreparable harm if denied interlocutory review.  Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 376 (1981).


12
We have addressed the application of the collateral order  doctrine to an interim award of attorney's fees only once  before.  In Trout v. Garrett, 891 F.2d 332 (1989), a Title VII  case, we held that such an award was not appealable because  it did "not even dispositively determine fees due up to this  stage of the litigation" and because "the government ... [had  not] demonstrat[ed] a real prospect of irreparable harm."  Id.  at 335.  Although the NACDL reads Trout as "clear, binding  authority forbidding interlocutory appeals of interim fee  awards," we do not.  In Trout, we held only that upon the  facts of that case the Government had satisfied neither the  first nor the third requirement of Cohen.  Indeed, the implication of Trout is that an interim award of attorney's fees  that does satisfy all three of the Cohen criteria is immediately  appealable.  At least six circuits have so held.  See Law v.  NCAA, 134 F.3d 1025, 1027 (10th Cir. 1998);  Rosenfeld v.  United States, 859 F.2d 717, 721 (9th Cir. 1988);  Dardar v.  Lafourche Realty Co., 849 F.2d 955, 957 & n.8 (5th Cir. 1988);Webster v. Sowders, 846 F.2d 1032, 1035 (6th Cir. 1988);Palmer v. City of Chicago, 806 F.2d 1316, 1318-20 (7th Cir.  1986);  Haitian Refugee Ctr. v. Meese, 791 F.2d 1489, 1493  (11th Cir. 1986).


13
As in Trout the present parties dispute whether the Department has satisfied the first and third of the Cohen tests. With respect to the first, we agree with the Department that  the district court's order "conclusively determine[s] the disputed question."  Coopers & Lybrand, 437 U.S. at 468.  In  Trout the district court had awarded only "the minimum  irreducible amount[ ]" to which the plaintiffs were entitled for  the issues upon which they had prevailed, leaving open the  possibility of further awards for work that had already been  done on those issues.  891 F.2d at 333 n.2.  Here, in contrast,  the award is, as the Department correctly states, "the last  word on fees for purposes of the release of the Inspector  General's Final Report and for any expedition achieved in the  release of related documents."  The NACDL does not disagree with respect to the draft and final versions of the OIG  report, but points out that it is continuing in the district court  to oppose the Department's claims that some of the OIG's  working papers are exempt from disclosure under the FOIA. Even if the NACDL substantially prevails upon the latter  issue, however, any future award of attorney's fees would not  be for the work that caused the Department to expedite  processing of the OIG's papers.  Accordingly, we hold that  the district court's order meets the first criterion of Cohen.


14
Turning to the third criterion, however, we do not believe  the Department has demonstrated a "real prospect of irreparable harm."  Trout, 891 F.2d at 335.  The Department has  made no showing that the NACDL will likely be unable to  repay the fees if the award is later reduced or overturned. See Rosenfeld, 859 F.2d at 721-22 (party appealing interim  award of attorney's fees bears burden of showing irreparable  harm).  The Department does point out that the NACDL, in  arguing for an interim award of attorneys fees, stated before  the district court not only that its counsel was experiencing  financial hardship but also that it had "limited resources."Before this court, however, the NACDL has in no uncertain  terms represented that it is able, and acknowledged that it  would be obligated, "to repay the fees if they are ultimately  reversed on appeal after final judgment."  The Department  contends that the two NACDL statements are contradictory. While we agree that a party may not "blow hot and cold and  take now a position contrary to that taken in the proceedings


15
it invoked to obtain [relief]," Callanan Road Improvement  Co. v. United States, 345 U.S. 507, 513 (1953), we see no such  inconsistency in the NACDL's position viewed overall.


16
In the district court the NACDL opposed the Department's  motion to require it to post a bond as follows:


17
NACDL believes that the likelihood of the government overturning the interim fee award on appeal is extremely remote, but whatever the outcome NACDL plans to be in existence for the indefinite future.  Thus the purported harm claimed by the government--not having a party from which to seek reimbursement in the unlikely event it is needed--does not exist.  The government's argument fails because it states that NACDL can collateralize a bond for more than the amount of the award but that NACDL is not substantial enough to seek reimbursement [from] in the very remote event of appeal.  Pl.'sSuppl. Opp. to Def.'s Mot. to Amend Ct.'s Order (R.89),at 2.


18
While the Department characterizes this submission as "evasive[ ]" and designed to confirm the implication "that [the  NACDL's] resources were insufficient to afford counsel," we  understand it merely to point out an inconsistency in the  Department's own argument.


19
Moreover, we agree with the NACDL that the financial  hardship that may warrant an interim award of attorney's  fees is not the same as the irreparable harm needed to justify  interlocutory review.  For an interim award of attorney's fees  it is enough that the fee is high relative to the party's or its  counsel's ability to continue financing the litigation.  See  Allen v. FBI, 716 F. Supp. 667, 670 (D.D.C. 1989).  On the  other hand, the irreparable harm necessary to bring a case  within the "tight 'collateral order doctrine' of Cohen," Trout,  891 F.2d at 335, must entail some prospect that the party is  or will become judgment proof.  See Campanioni v. Barr, 962  F.2d 461, 463 (5th Cir. 1992).  The NACDL's submissions to  the district court are evidence only that paying its counsel  would cause it financial hardship;  they do not raise the prospect that, if called upon to do so, the NACDL would be  unable to repay the Department.


20
In sum, because the interim award of attorney's fees is  neither a final judgment under § 1291 nor a collateral order  under Cohen, we do not have jurisdiction to review it.

B. Mandamus

21
As we have often noted, the writ of mandamus is "an  extraordinary remedy, to be reserved for extraordinary situations."  In re Sealed Case, 151 F.3d 1059, 1063 (1998);  accord  In re Papandreou, 139 F.3d 247, 250 (1998) ("Lax rules on  mandamus would undercut [the final judgment rule] ... and  would lead to piecemeal appellate litigation").  Accordingly,  we are not quick to issue a writ of mandamus in the exercise  of our supervisory power over the district court.  See In re  Bituminous Coal Operators' Ass'n, Inc., 949 F.2d 1165, 1167  (1991) ("While recognizing that this litigation qualifies as  'really extraordinary,' we open no door for 'indiscriminate use'  of the remedy to avoid the strictures of the final judgment  rule");  United States v. Hubbard, 650 F.2d 293, 309 n.62  (1980) ("Although the Supreme Court ... and this court ...  have expressed a willingness to employ the writ ... in a  supervisory capacity to remedy certain classes of error not  traditionally thought remediable by mandamus, this willingness cannot be read expansively").


22
We have yet systematically to set forth criteria by which to  determine whether a "supervisory" writ of mandamus shall  issue.  See, e.g., Bituminous Coal, 949 F.2d at 1167-68;  In re  United States, 872 F.2d at 477-79;  Potomac Elec. Power Co.  v. ICC, 702 F.2d 1026, 1034-35 (D.C. Cir. 1983).  Four of our  sister circuits, however, have adopted guidelines that we find  instructive and apply today.  See Bauman v. United States  Dist. Ct., 557 F.2d 650 (9th Cir. 1977);  see also United States  v. Amlani, 169 F.3d 1189, 1193-94 (9th Cir. 1999) (following  Bauman);  In re Perrigo Co., 128 F.3d 430, 435 (6th Cir.  1997) (same);  United States v. McVeigh, 119 F.3d 806, 810  (10th Cir. 1997) (same);  In re Kansas City Star Co., 73 F.3d  191, 194 (8th Cir. 1996) (same).  They consider:


23
(1) whether the party seeking the writ has any other adequate means, such as a direct appeal, to attain the desired relief;


24
(2) whether that party will be harmed in a way not correctable on appeal;


25
(3) whether the district court clearly erred or abused its discretion;


26
(4) whether the district court's order is an oft-repeated error;  and


27
(5) whether the district court's order raises important and novel problems or issues of law.See, e.g., Bauman, 557 F.2d at 654-55.  Following these  guidelines, we see that a supervisory writ of mandamus is  unwarranted in this case.


28
We have already concluded, first, that the Department can  seek review of the interim award of attorney's fees following  entry of a final judgment in this case and, second, that it will  not suffer irreparable injury in the meantime.  We will  assume the third consideration, clear error, for the sake of  the present argument.  As to the fifth and fourth considerations, respectively, the Department argues that, though the  district court's erroneous rationale for the award of fees is  novel, it could between now and our resolution of the appeal  from the final judgment in this case become "a 'persistent'  error ... and thus threaten the proper administration of  justice in this Circuit."  Specifically, the Department claims  that the district court, by determining that the NACDL  substantially prevailed even though the Department released  the final report to the public the day it was completed and  was under no obligation to expedite the release of the OIG's  working papers, ignored our teaching in Chesapeake Bay:  if  "the Government's position is legally correct....  no fees are  recoverable," regardless whether "information was disclosed  after initial resistance."  11 F.3d at 216.


29
We do not share the Department's concern that the decision of the district court will "invite[ ] abuse of the FOIA"  with respect to interim awards of fees.  As noted, the Department's claims of error are rooted in the particulars of this  case;  it does not challenge wholesale the district court's  authority to issue an interim award of fees.  Apart from the  question of legal authority, the district court rendered only a  fact-specific discretionary decision based upon credibility determinations and the narrow legal arguments the parties  placed before it.  The Department's claim that the district  court set a precedent with portents well beyond the facts and  arguments in this litigation lies somewhere between exaggeration and speculation.


30
At most, then, only the Department's argument that the  district court's decision is clearly erroneous may survive  scrutiny, and upon that issue we express no opinion.  In no  event, however, could clear error alone support the issuance  of a writ of mandamus in this case because, as we have seen,  any error--even a clear one--could be corrected on appeal  without irreparable harm either to the Department or to the  administration of the FOIA in this circuit.  In these circumstances the court will not issue a writ of mandamus.

III. Conclusion

31
For the reasons stated above, the appeal is dismissed for  lack of jurisdiction and the petition for mandamus is denied.


32
So ordered.



Notes:


*
 Initially the Department informed the NACDL and the district  court that it could take up to four and one-half years to produce the  working papers.  In the event, however, the Government produced  nearly all the documents that it deemed non-exempt within seven  months.